Sn the Gnited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 20-111V
Filed: August 24, 2022

* OF * * K KK K KR HK HK HK HK *
CAMILA WAGNER, ** UNPUBLISHED
*
Petitioner, ** Decision on Joint Stipulation;
** Guillain-Barré Syndrome
** (“GBS”), Chronic
** Inflammatory Demyelinating
V. * Polyneuropathy (“CIDP”);
* Influenza (“flu”) Vaccine.
*
SECRETARY OF HEALTH **
AND HUMAN SERVICES, **
*
Respondent. *

* oF * & K KK *& *& # K KK KK

Emily Beth Ashe, Esq., Anapol Weiss, Philadelphia, PA, for petitioner.
Meghan Murphy, Esq., US Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION!
Roth, Special Master:
On January 31, 2020, Camila Wagner [“Ms. Wagner or “petitioner’’] filed a petition for

compensation under the National Vaccine Injury Compensation Program.’ Petitioner alleges that
she developed Guillain-Barré Syndrome (“GBS”), Chronic Inflammatory Demyelinating

 

! Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. /d.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “$” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Polyneuropathy (“CIDP”), and other subsequent severe injuries after receiving the influenza
(“flu”) vaccination on October 3, 2017. Stipulation, filed August 24, 2022, at 4] 1-4. Respondent
denies that the aforementioned immunization caused petitioner’s injury. Stipulation at { 6.

Nevertheless, the parties have agreed to settle the case. On August 24, 2022, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

A. Alump sum of $155,000.00 in the form of a check payable to petitioner, Camila
Wagner; and

B. A lump sum of $84,309.34, representing reimbursement of a Medicaid lien for
services rendered to petitioner by the State of Colorado, in the form of a check
payable jointly to petitioner, Camila Wagner, and the Colorado Department
of Health Care Policy and Financing:

Colorado Medical Assistance
Tort and Casualty Recovery Program
333 W. Hampden Ave., Suite #425
Englewood, CO 80110
Tort Case Number: 218509

This amount represents compensation for all damages that would be available under § 300aa-15(a).
I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance

with this decision.?

IT IS SO ORDERED.

s/ Mindy Michaels Roth
Mindy Michaels Roth
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

2
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

_ ee  ———

 

)
CAMILA WAGNER, )
)
Petitioner, )
) No. 20-111V
v. } Special Master Roth

) ECF
SECRETARY OF HEALTH AND }
HUMAN SERVICES, )
)
Respondent. )
___)

STIPULATION

The parties hereby stipulate to the following matters:

1. Camila Wagner (“petitioner”), filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner's receipt
of an influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received a flu vaccine on October 3, 2017.

3. The vaccine was administered within the United States.

4. Petitioner alleges that she suffered from Guillain-Barré Syndrome (“GBS”), chronic
inflammatory demyelinating polyneuropathy (“CIDP”), and other subsequent severe injuries,
that were caused-in-fact by the flu vaccine. She further alleges that she experienced the residual
effects of these conditions for more than six months.

5. Petitioner represents that there has been no prior award or settlement ofa civil action

for damages on her behalf as a result of her alleged injury.
6. Respondent denies that the vaccine caused petitioner’s alleged GBS, CIDP, or any
other injury; and denies that her current condition is a sequela of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A. A lump sum of $155,000.00 in the form of a check payable to petitioner; and

B. A lump sum of $84,309.34,! representing reimbursement of a Medicaid lien for

* services rendered to petitioner by the State of Colorado, in the form of a check
payable jointly to petitioner and the Colorado Department of Health Care Policy
and Financing:

Colorado Medical Assistance
Tort and Casualty Recovery Program
333 W. Hampden Ave., Suite #425
Englewood, CO 80110
Tort Case Number: 218509
Petitioner agrees to endorse this check to the Colorado Department of Health Care Policy

and Financing. These amounts represent compensation for all damages that would be available

under 42 U.S.C. § 300aa-15(a).

 

' This amount represents full satisfaction of any right of subrogation, assignment, claim, lien, or
cause of action the State of Colorado may have against any individual as a result of any
Medicaid payments the Colorado Program has made to or on behalf of petitioner, Camila
Wagner, asa result of her alleged vaccine-related injury suffered on or about December 4, 2017,
under Title XIX of the Social Security Act, see 42 U.S.C. § 300aa-15(g), (h).

2
9, As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 and any amounts awarded pursuant to
paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i), subject
to the availability of sufficient statutory funds.

12. The parties and their attomeys further agree and stipulate that, except for any award
for attorney’s fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation wil] be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In retum for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity, and on behalf ofher heirs, cxecutors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causesof action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

3
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any andall
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to neue resulted from, the flu vaccination administered on October 3, 2017, as
identified in a petition for vaccine compensation filed on or about January 31, 2020, in the
United States Court of Federal Claims as petition No. 20-111V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behaif of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the soie discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner’s alleged GBS,
CIDP, or any other injury or her current disabilities, or that petitioner suffered an injury
contained in the Vaccine Injury Table.

18. Allrights and obligations of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
Respectfully submitted,

PETITIONER:

Lath Ly Aot A

CAMILA WAGNER “

 

ATTORNEY OF RECORD FOR AUTHORIZED REPRESENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:
EMILY B. ASHE HEATHER L. PEARLMAN

Anapol Weiss Deputy Director

One Logan Square Torts Branch

130 North 1 8'* Street Civil Division

Suite 1600 U.S. Department of Justice
Philadelphia, PA 19103 P.O. Box 146

(215) 735-8037 Benjamin Franklin Station
eashe@anapolweiss.com Washington, DC 20044-0146
AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:

AND HUMAN SERVICES:

George R. Digitally signed by George R.

Grimes -S14 Date 70226803 091928-2400 pV Cpl fh JI Hy SL

CDR GEORGE REED GRIMES, MD, MPH HAN R. MURPHY
Director, Division of Injury 7 I Attorney

Compensation Programs rts Branch

Health Systems Bureau Civil Division

Health Resources and Services U.S. Department of Justice
Administration P.O. Box 146

U.S. Department of Health Benjamin Franklin Station
and Humans Services Washington, DC 20044-0146

5600 Fishers Lane, 08N146B (202) 616-4264

Rockville, MD 20857 meghan.r.murphy@usdoj.gov

petea: 4/2 421